DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This final office action is responsive to Applicants' amendment filed on 08/08/2022.  Claims 1-29 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
Applicant asserts that neither Omo nor Cogswell teach or suggest Applicant's element, "a closed cooling water system". 
A closed cooling water system is just that: a continuous circuit carrying water as shown in Applicant's FIG. 1 by reference number 7. It is connected to the at least one generator heat exchanger via valves 18 and 18' and also, in an embodiment, connected to further heat exchangers 12. Omo does not teach or suggest a closed (continuous) loop of water flow or other fluid flow. Additionally, Cogswell does not teach or suggest a closed cooling water system. 
Examiner respectfully disagrees: fig 1 of Omo shows a close cooling system, specification does not disclose an open loop cooling system.  Cogswell is being simply relied to show cooling fluid being water.
Response to OA dated May 9, 2022 Page 3 of 5 
Application No.: 16/764,991 
Attorney Docket No.: 2017P203 IOWOUSApplicant argues: 
Furthermore, Omo does not teach Applicant's feature, wherein the at least one generator heat exchanger is a component of an additional cooling water circuit which serves exclusively to cool the at least one generator. Referring to Omo's FIG. 3 it may be seen that heat exchanger 58, additionally cools the at least one generator heat exchanger 65 as it is in series with heat exchanger 47. Thus, Omo does not teach "the generator heat exchanger 65 of an additional cooling water circuit serves to exclusively to cool the at least one generator 26." 
Examiner respectfully disagrees: 26 shows cooling system 29 circulating from 26 to 58, further supported in ¶50.   System 29 is shown to be cooling exclusively 26 and other cooling circuit loops are viewed as supplementing system 10.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 16, 29 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi (20150145256 and hereinafter as Omo) in view of Cogswell et al. (20130160450)
Regarding claim 1. Omo teaches a power plant [installation shown in fig 3] comprising: 
at least one generator [26], is/are cooled by one and only one generator heat exchanger [i.e. 65 or 48], 
wherein the one generator heat exchanger is a component of an additional cooling circuit [cooling circuit of component 48 is an additional cooling circuit cooling generator, an additional cooling circuit can be circuit for component 58] which serves exclusively to cool the at least one generator [cooling circuit loops around generator shown in fig 3].  
While Omo teaches a closed cooling fluid [fluid in 42] system [system of component 47], to which the one generator heat exchanger is connected [fig 3 shows one heat exchanger in close cooling system for 47].
Omo does not explicitly mention lines 52,53 carry water fluid.  Whereas as Cogswell teaches using water in the lines to cool generator [i.e. see 52].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Water as a cooling fluid as suggested by Cogswell because of water’s high heat conductivity.

Regarding claim 2. Omo as modified teaches the power plant as claimed in claim 1, wherein the generator heat exchanger is connected to the cooling water system, and is selectively separable therefrom via at least one shut-off valve [check valve of Cogswell]. 
  
Regarding claim 3. Omo as modified teaches the power plant as claimed in claim 1, further comprising: a pump [36] and at least one refrigerating machine to cool the cooling water which flows through the additional cooling water circuit [¶47-¶48].  

Regarding claim 8. Omo as modified teaches the power plant as claimed in claim 1, further comprising: at least one steam turbine [implicit 14 connected to 22 Omo], or only one steam turbine, or only two steam turbines.  

Regarding claim 16. Omo as modified teaches a method for operating a power plant as claimed in claim 1, the method comprising: cooling the at least one generator by means of a generator heat exchanger which is exclusively a component of an additional cooling water circuit [cooling circuit of component 58 is an additional cooling circuit cooling generator, an additional cooling circuit can be circuit for component 47 Omo].  

Regarding claim 29. Omo as modified teaches the power plant as claimed in claim 1, further comprising a further heat exchanger connected to the closed cooling water system [47 is indirectly connected to 27 in Omo].


Claims 4, 6 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al. and further in view of Liu (20160146516)
Regarding claim 4. Omo as modified teaches the power plant as claimed in claim 3, 
However, Omo as modified does not explicitly mention wherein the refrigerating machine is a compression refrigerating machine and comprises an evaporator, a compressor, a condenser and a pressure relief valve, which form a closed circuit, through which a cooling medium of the refrigerating machine is directable. 
Liu teaches wherein the refrigerating machine is a compression refrigerating machine and comprises an evaporator, a compressor, a condenser and a pressure relief valve, which form a closed circuit, through which a cooling medium of the refrigerating machine is directable [abstract shows components disclose in limitation respectively and see claim 1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Omo’s power installation to a similar configuration as Liu’s power installation in order to have a more descriptive structure in Omo and to provide a more efficient cooling means.

Regarding claim 6. Omo as modified teaches the power plant as claimed in claim 4, wherein the condenser of the refrigerating machine is cooled with cooling water of the cooling water system [all heat exchange in Omo uses fluid in fig 1].  

 
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al. and further in view of Liu and further in view of Katafuchi et al. (5431835)
Regarding claim 5. Omo as modified teaches the power plant as claimed in claim 4, 
However, Omo as modified does not explicitly mention wherein the cooling medium of the refrigerating machine is tetrafluoroethane.
Katafuchi teaches wherein the cooling medium of the refrigerating machine is tetrafluoroethane [abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Omo’s power machine to include the teachings of Katafuchi because is excellent in the performance such as wear resistance, electrical insulating properties, hydrolytic stability, nonhygroscopicity and the like and further has excellent returnability of the lubricant. The lubricant can be used along with a substituted flon refrigerant in a compression-type refrigerating cycle without a hitch. [col 2 lines 35-45]. 


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al. and further in view of BIEREWIRTZ et al. (20140216035)
Regarding claim 9. Omo as modified teaches the power plant as claimed in claim 1, 
However, Omo as modified does not explicitly mention which comprises two generators. 
Bierewirtz teaches which comprises two generators [see G2 and G1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an additional generator as shown by Bierewirtz in order to provide more power.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Omoruyi in view of Cogswell et al., in view of Liu and further in view of Duraisamy et al. (20120137713)
Regarding claim 7. Omo as modified teaches the power plant as claimed in claim 4, 
However, Omo as modified does not explicitly mention wherein the compressor of the refrigerating machine is cooled with air cooled by a heat exchanger which is connected to the cooling water system.
Duraisamy teaches wherein the compressor of the refrigerating machine is cooled with air cooled by a heat exchanger which is connected to the cooling water system [¶21].   



Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claims 23-24 are allowed.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839